Citation Nr: 1638016	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 2009, for service connection for tinnitus.

2.  Entitlement to an effective date earlier than December 31, 2009, for service connection for posttraumatic stress disorder (PTSD).

3.  Whether clear and unmistakable error (CUE) was committed in an August 2000 rating decision which denied entitlement to a service connection for PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in July 2016, the Veteran cancelled that hearing request.

The issue of whether clear and unmistakable error (CUE) was committed in an August 2000 rating decision, which denied entitlement to a service connection for PTSD is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A VA Form 21-526, Veteran's Application for Compensation and Pension, date stamped as received by VA on April 18, 2000, claimed benefits for tinnitus and constitutes an unadjudicated claim for service connection for tinnitus.

2.  The Veteran initially filed a claim for service connection for PTSD on April 18, 2000, and the RO denied that claim in an August 2000 rating decision.  The Veteran did not appeal that denial and it became final. 
 
3.  On December 31, 2009, the Veteran filed a claim to reopen a claim for service connection for PTSD and, a February 2010 rating decision reopened and the claim for service connection and granted service connection.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 18, 2000, for the grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).

2.  The criteria for an effective date earlier than December 31, 2009, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2009 and January 2010 of the requirements for substantiating a claim.  Moreover, as the claim for an earlier effective date arises from an initial grant of service connection, once the claim for service connection was granted, the claim was substantiated and additional notice was not required.  Therefore, any defect in notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the initial adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Dates

In general, the effective date of a rating and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).

Tinnitus

A February 2010 rating decision granted service connection for tinnitus, effective December 9, 2009.  The RO established the effective date as December 9, 2009, as that is the date the RO received a claim which indicated that the Veteran sought service connection for tinnitus.

The Veteran has asserted that an earlier effective date of April 18, 2000, is warranted for the grant of service connection for tinnitus.  The Board agrees.

Of record is a VA Form 21-526, Veteran's Application for Compensation or Pension, date stamped as received by VA on April 18, 2000.  On that form, under a section marked "Nature of Sickness, Disease Or Injuries For Which This Claim Is Made And Date Each Began," the Veteran indicated "Herniated Disc Neck - '97 Scrapnel [sic] Wounds - '69 Tinnitus - '98 Thyroid Cond - 98 PTSD - '69."  In an August 2000 decision, the RO denied service connection for service connection for shrapnel wounds, service connection for PTSD, and entitlement to nonservice-connected pension.  That decision only discussed tinnitus in the context of nonservice-connected pension.  A claim for service connection for tinnitus was not adjudicated.

A close examination of the VA Form 21-526 submitted in April 2000 shows that the Veteran filled out the form completely, thus indicating his desire to apply for both service connected compensation and nonservice-connected pension.  However, the form is ambiguous regarding which disabilities are to be considered for service connection and which disabilities are to be considered solely for nonservice-connected pension.  Ambiguities are to be resolved in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the VA Form 21-526 received by VA on April 18, 2000 constitutes an earlier, unadjudicated claim for service connection for tinnitus.  Therefore, the effective date for service connection for tinnitus should be April 18, 2000.

The Veteran has not asserted, and the evidence does not show, that an effective date prior to April 18, 2000 is warranted.  After separating from active duty, the Veteran applied for VA education benefits.  He informed VA of changes in his address.  However, no communication received by VA prior to April 18, 2000, indicates a desire on the part of the Veteran to file a claim for service connection for tinnitus.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any earlier effective date.

Accordingly, the Board finds that an effective date of April 18, 2000, but not earlier, for service connection for tinnitus is granted.  38 C.F.R. § 3.400(b)(2)(i) (2015).

PTSD

The RO received the Veteran's original claim for service connection for PTSD on April 18, 2000, and the RO denied that claim in an August 2000 rating decision.  The Veteran did not file a notice of disagreement to the denial of service connection for PTSD and that rating decision became final in August 2001.  38 U.S.C.A. § 5107 (West 2014).

The Board finds no correspondence earlier than December 31, 2009, that can be interpreted as a claim to reopen a claim for service connection for PTSD.  Following notification of the August 2000 decision, the next communication the RO received from the Veteran was a VA Form 526, Veteran's Application for Compensation and/or Pension, which is date stamped as having been received by VA on December 9, 2009.  On that form, the Veteran specified that he sought service connection for bilateral hearing loss and tinnitus.  No mention of PTSD was made on that form.  The Veteran submitted a statement on December 16, 2009 relating to bilateral hearing loss and tinnitus.  Again, no mention was made of PTSD in that statement.  

On a statement date stamped as received by VA on December 31, 2009, the Veteran stated that he wanted to amend his claim to add PTSD for service connection.  The Veteran labeled that correspondence as a request to "REOPEN CLAIM FOR SERVICE CONNECTION."  The Board finds that constitutes a claim to reopen a previously denied claim for service connection for PTSD.  A February 2010 rating decision granted service connection and assigned a 70 percent rating for PTSD, effective December 31, 2009, which was the date of receipt of the claim to reopen.  The Board finds that a claim to reopen was received on December 31, 2009, but not earlier.  The Board finds that the Veteran's characterization of the claim as a claim to reopen indicates and the statement of intent to amend the claim for service connection to add PTSD are evidence supporting a finding that the Veteran did not have any earlier unadjudicated claim for service connection for PTSD following the previous final denial.

Because December 31, 2009, was the date of the application to reopen following a final disallowance of a claim for service connection for PTSD, that is the earliest effective date that may be awarded for service connection for PTSD.  Therefore, an effective date prior to December 31, 2009 for service connection for PTSD is denied.  38 C.F.R. § 3.400(q)(1)(ii) (2015).  The Board finds that the preponderance of the evidence is against the claim for an earlier effective date for service connection for PTSD and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an effective date of April 18, 2000, but not earlier, for service connection for tinnitus is granted.

Entitlement to an effective date earlier than December 31, 2009, for service connection for posttraumatic stress disorder is denied.



REMAND

In a September 2010 claim for an earlier effective date for the grant of service connection for PTSD, the Veteran asserted the presence of a clear and unmistakable error (CUE) in the August 2000 RO decision which denied service connection for PTSD.  In a December 2010 decision, the RO denied entitlement to an earlier effective date for service connection for PTSD.  The RO also found no CUE in the August 2000 decision.

In February 2011, the Veteran filed a notice of disagreement regarding the December 2010 RO decision.  The Veteran indicated that "my notice of disagreement specifically covers all the determinations made by the regional office."  In November 2012, the RO issued a statement of the case regarding the issue of entitlement to an earlier effective date for the initial grant of service connection for PTSD.  However, no statement of the case has been issued concerning the issue of whether CUE was committed in an August 2000 rating decision which denied entitlement to a service connection for PTSD. Therefore, the CUE claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of whether CUE was committed in an August 2000 rating decision which denied service connection for PTSD.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


